Citation Nr: 1541858	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity for the period prior to March 25, 2014.

2.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity for the period since March 25, 2014.

3.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2013 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In the February 2013 rating decision, the RO, in part, granted service connection for peripheral neuropathy of the sciatic nerve of the left lower extremity at an initial 10 percent disability rating effective May 24, 2012 and granted service connection for peripheral neuropathy of the sciatic nerve at the right lower extremity at an initial 20 percent disability rating effective May 24, 2012.

In the September 2014 rating decision, the RO, in part, increased the Veteran's peripheral neuropathy of the sciatic nerve at the left lower extremity disability from a 10 percent rating to a 20 percent rating, effective May 24, 2012, increased the Veteran's peripheral neuropathy of the sciatic nerve at the left lower extremity disability from a 20 percent rating to a 40 percent rating, effective March 25, 2014 and increased the Veteran's peripheral neuropathy of the sciatic nerve at the right lower extremity disability from a 20 percent rating to a 40 percent rating, effective May 24, 2012.

The Board notes that since the increases to 20 percent and 40 percent for peripheral neuropathy of his bilateral lower extremities did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 20 for the period prior to March 25, 2014 for peripheral neuropathy of the sciatic nerve of the left lower extremity; entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the sciatic nerve at the left lower extremity for the period since March 25, 2014; and entitlement to an initial rating in excess 40 percent for peripheral neuropathy of the sciatic nerve of the right lower extremity remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, and was scheduled for a videoconference hearing before a Veterans Law Judge at the RO on December 8, 2014.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to March 25, 2014, the Veteran exhibited radiculopathy consistent with moderate paralysis in the left lower extremity as moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis had not been demonstrated

2.  For the period since March 25, 2014, the Veteran has exhibited radiculopathy consistent with moderately severe paralysis in the left lower extremity as severe incomplete paralysis, or complete paralysis has not been demonstrated.

3.  The Veteran has exhibited radiculopathy consistent with moderately severe paralysis in the right lower extremity as severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.   For the period prior to March 25, 2014 the criteria for an initial rating in excess of 20 percent disability for peripheral neuropathy of the sciatic nerve in the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

2.  For the period since March 25, 2014 the criteria for an initial rating in excess of 40 percent disability for peripheral neuropathy of the sciatic nerve in the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial rating in excess of 40 percent disability for peripheral neuropathy of the sciatic nerve in the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a July 2012 letter, prior to the date of the issuance of the appealed February 2013 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for higher initial ratings for peripheral neuropathy of the bilateral lower extremities.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim for an increased rating.  Moreover, the Veteran is represented by Vietnam Veterans of America, whom the Board presumes is competent in the practice of Veteran's law. 

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for peripheral neuropathy of the bilateral lower extremities and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in November 2012 and March 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2012 and March 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of her right lower extremity pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's peripheral neuropathy of the right lower extremity is currently rated as 40 percent disabling under Diagnostic Code 8520.  His peripheral neuropathy of the left lower extremity is currently rated as 20 percent disabling prior to March 25, 2014 and currently rated as 40 percent disability rating since March 25. 2014 under Diagnostic Code 8520

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background and Analysis

The Veteran underwent a VA examination in November 2012.  The examiner noted that the Veteran was diagnosed in 2007 with bilateral diabetic peripheral neuropathy of the bilateral lower extremities.  In both lower extremities he had moderate constant pain, intermittent pain, paresthesias and numbness.  Strength testing was normal but he had decreased reflexes in both lower extremities.  He also had decreased sensation to light touch in the right knee and bilateral ankles and feet.  Vibration was absent in the right lower extremity and decreased in the left lower extremity.  Cold sensation was decreased in the bilateral extremities.  He did not have atrophy but he did have shiny skin and sparse hair attributable to his diabetic peripheral neuropathy.  The examiner determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity and moderate incomplete paralysis of the sciatic nerve of the left lower extremity.  There was also moderate incomplete paralysis of the femoral nerve on both the right and left lower extremities.  The examiner noted that the Veteran had difficulty doing his rounds as a supervisor due to continued pain with parathesia in both feet.  The Veteran had mild to moderate functional impairment.

The Veteran underwent a VA examination in March 2014.  The examiner noted that the Veteran was diagnosed in 2007 with bilateral diabetic peripheral neuropathy of the bilateral lower extremities.  The Veteran reported more problems with both lower extremities since his last VA examination in 2012 as he had more pain, more tingling and more burning.  These seemed to be constant all of the time and he was having difficulty with sleeping.  He could walk a quarter of a mile with pain, tingling and burning of both feet.  He did not run and the pain also affected his going up and down the stairs.  He worried about his walking around for fear of puncture and at times he felt that he was unable to feel the ground that he walked on.  He had problems engaging with outside activities such as hunting and fishing because of neuropathy of both lower extremities.  He had severe constant pain in both extremities.  He had moderate intermittent pain in both extremities.  He had severe paresthesias and numbness in both extremities.  Strength was normal but reflexes were decreased.  Light touch sensation of the left lower extremity was normal was the right lower extremity was decreased.  Light touch sensation to both ankle/lower legs was absent.  Light touch sensation to both feet/toes was decreased.  Position sense was normal.  Vibration sensation was absent in the right lower extremity and decreased in the left lower extremity.  Cold sensation was absent in both lower extremities.  He did not have atrophy but he did have shiny skin and scanty hair attributable to his diabetic peripheral neuropathy.  The examiner determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the right and left lower extremities.  There was also moderate incomplete paralysis of the femoral nerve on both the right and left lower extremities.  The examiner noted that the Veteran had more pains, tingling and burning of both lower extremities.  He had difficulty walking around and had problems feeling the ground that he walked on.  He had progression of his neuropathy of both lower extremities compared to his last VA examination in 2012.  His neuropathy impacted his ability to work as he was not able to engage in physical labor or have a job that would entail a lot of walking.  However, he was not prevented from doing a sedentary job.

Period prior to March 25, 2014 for left lower extremity

As noted above, the Veteran's peripheral neuropathy of the left lower extremity is currently rated as 20 percent disabling for the period prior to March 25, 2014.

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 20 percent disability rating for his left extremity neurological symptoms as there is no indication that incomplete paralysis is more than moderate to warrant a disability rating in excess of 20 percent for this period.  

Prior to March 25, 2014, the Veteran's peripheral neuropathy of the left lower extremity had been manifested by decreased reflexes, decreased sensation in the left thigh/knee and ankles/feet as well as pain, tingling and numbness.

However, an evaluation in excess of 20 percent for the left lower extremity has not been demonstrated by the evidence of record at any point during the period under appeal.  There was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Moreover, the November 2012 VA examiner specifically described the Veteran's neurological symptoms as moderate incomplete paralysis of the sciatic nerve of the left lower extremity.  

In light of the above, the evidence of record does not support an initial rating of 40 percent for moderately severe symptoms under Diagnostic Code 8520 for the period prior to March 25, 2014, as the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve of the left lower extremity. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left lower extremity are wholly sensory and are moderate in degree for the period prior to March 25, 2014. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than moderate incomplete paralysis of the sciatic nerve of the left lower extremity contemplated by the current 20 percent evaluation assigned from May 24, 2012 to March 24, 2014.

Period since March 25, 2014

As noted above, the Veteran's peripheral neuropathy of the left lower extremity is currently rated as 40 percent disabling for the period since March 25, 2014 and his peripheral neuropathy of the right lower extremity is currently rated as 40 percent since May 24, 2012.  

For the periods in which the 40 percent disability ratings are applicable, the Veteran's bilateral peripheral neuropathy has been manifested by severe constant pain, moderate intermittent pain, severe paresthesias and numbness, decreased reflexes, absent light touch sensation to both ankle/feet, decreased light touch sensation to both feet/toes and absent cold sensation.  

However, the Board does not find that an initial rating in excess of 40 percent is warranted for the Veteran's bilateral peripheral neuropathy of the lower extremities disabilities.  As noted above, to warrant a rating in excess of 40 percent under Diagnostic Code 8520, there must be severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity. 

In this instance, there is no evidence that the Veteran has severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of either lower extremity.  There has been no evidence of atrophy as both the November 2012 and March 2014 VA examiners indicated that there was no atrophy.   

Notably, on VA examinations in November 2012 and March 2014, the VA examiners specifically determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity.  The March 2014 VA examiner also specifically determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.  As noted above, a 40 percent evaluation is warranted under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.

The Board also notes the increase in severity of symptoms associated with the Veteran's radiculopathy of the right and left lower extremities as indicated by the March 2014 VA examiner who noted that there had been a progression of the Veteran's  neuropathy of both lower extremities compared to his last VA examination in 2012.  However, although some of his subjective complaints were described as severe, the March 2014 VA examination also documented normal muscle strength and again noted that there was no muscular atrophy.  Although the Veteran is competent to describe the symptoms associated with his condition, the lack of objective findings during this time period weighs against granting a rating in excess of 40 percent for the right lower extremity or the left lower extremity (from the period since March 25, 2014).  In other words, for the period since March 25, 2014 for the left lower extremity and since May 24, 2012 for the right lower extremity, the Veteran's radiculopathy symptoms were no more than moderately severe in nature.

In reaching the above decision, the Board is sympathetic to the argument of this Veteran.  The Veteran is competent to make statements as to his observations and well as some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  In this case, however, the applicable rating criteria provide that symptoms to which the Veteran has testified, such as pain, numbness, and weakness, do not warrant a rating in excess of 40 percent in the absence of examination findings of severe incomplete paralysis of the sciatic nerve of the lower extremity.

The Board also notes that in a September 2015 Informal Hearing Presentation, the Veteran's representative argued that the Veteran should be assigned at least a 20 percent rating under Diagnostic Code 8526 for incomplete paralysis of the quadriceps extensor muscles based upon the diagnosis of moderate incomplete paralysis of the femoral nerve on both the right and left lower extremities.  However, the Board notes that in an August 2014 rating decision, the RO had already granted service connection for peripheral neuropathy, femoral nerve of both the right and left lower extremity at a 20 percent disability rating under Diagnostic Code 8526, effective May 24, 2012.   

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected peripheral neuropathy of the sciatic nerve in the right and left lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected peripheral neuropathy of the sciatic nerve in the right and left lower extremities disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity for the period prior to March 25, 2014 is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity for the period since March 25, 2014 is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


